                                         Case 5:17-cv-00220-LHK Document 1207 Filed 01/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                  Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART HUAWEI'S
                                  14             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            SEAL
                                  15     QUALCOMM INCORPORATED, et al.,
                                                                                            Re: Dkt. No. 1195
                                  16                    Defendants.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Huawei’s motion to seal as

                                  19   follows. By Friday, January 11, 2019, at 5:00 p.m., Huawei shall refile redacted public versions of

                                  20   the below exhibits consistent with the Court’s sealing rulings.

                                  21
                                           Document                               Portion of Page                              Ruling
                                  22
                                        JX-022             FTC-Huawei-0000706                                              GRANTED.
                                  23    JX-022             FTC-Huawei-0000711                                              GRANTED.
                                        JX-022             FTC-Huawei-0000713-14                                           GRANTED.
                                  24    JX-022             FTC-Huawei-0000715 § 5.4                                        DENIED.
                                  25    JX-022             FTC-Huawei-0000715 § 5.5                                        GRANTED.
                                        JX-022             FTC-Huawei-0000719                                              GRANTED.
                                  26    JX-022             FTC-Huawei-0000536                                              GRANTED.
                                        JX-027             FTC-Huawei-0000698                                              GRANTED.
                                  27    JX-027             FTC-Huawei-0000701                                              GRANTED.
                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART HUAWEI'S ADMINISTRATIVE MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1207 Filed 01/09/19 Page 2 of 2



                                           Document                           Portion of Page                    Ruling
                                   1
                                        JX-097           FTC-Huawei-0000651-55                                DENIED.
                                   2    JX-097           FTC-Huawei-0000657                                   GRANTED.
                                        JX-098           FTC-Huawei-0000573-77                                DENIED.
                                   3    JX-098           FTC-Huawei-0000580 through the end of § 3.2.4 on     DENIED.
                                   4                     FTC-Huawei-0000581
                                        JX-098           § 3.4.1 on FTC-Huawei-0000581 through                GRANTED.
                                   5                     FTC-Huawei-0000587
                                        JX-098           FTC-Huawei-0000590-93                                GRANTED.
                                   6    JX-098           FTC-Huawei-0000594-97                                DENIED.
                                        JX-098           FTC-Huawei-0000602-03                                GRANTED.
                                   7
                                        JX-098           FTC-Huawei-0000610                                   DENIED.
                                   8    JX-098           FTC-Huawei-0000611                                   GRANTED.
                                        JX-098           FTC-Huawei-0000612-13                                DENIED.
                                   9    JX-098           FTC-Huawei-0000617                                   GRANTED.
                                        JX-098           FTC-Huawei-0000618-19                                DENIED.
                                  10
                                        JX-098           FTC-Huawei-0000625-27                                GRANTED.
                                  11    JX-098           FTC-Huawei-0000642-47                                GRANTED.
                                        JX-098           FTC-Huawei-0000648-49                                GRANTED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       IT IS SO ORDERED.
                                  14

                                  15
                                       Dated: January 9, 2019
                                  16
                                                                                  ______________________________________
                                  17                                              LUCY H. KOH
                                                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               2
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART HUAWEI'S ADMINISTRATIVE MOTION TO SEAL
